DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 12/29/2020 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/29/2020 listed below have been reconsidered as indicated:
a)	The objections of claims 46, 51 and 52 are withdrawn in view of the amendments to the claims.

b)	The rejections of claims 46-50 under 35 U.S.C. 101 are withdrawn in view of the amendments to the claims.

c)	The rejections of claims 46-50 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the amendments to the claims.

d)	The rejections of claims 48 and 53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of the amendments to the claims.

e)	The rejections of claim(s) 46-55 under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (JP 20122232162) are withdrawn because Kondo does not specifically teach the use of a non-cancer sample of the same type as the stomach mucosa sample, plasma sample or serum sample. Kondo compares methylation levels of REC8 between different types of GISTs for prognosis. There is no indication that Kondo used a non-cancer sample of mucosa, plasma or serum or knew how the methylation levels between a non-cancer sample of the same type as the stomach mucosa sample, plasma sample or serum sample and a GIST differ.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.
Election/Restrictions
Applicant’s election was considered to be without traverse in the Office action dated 9/29/2020 because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (MPEP § 818.01(a)). The Examiner did not explain why the election was without traverse in the 9/29/2020 Office action and the explanation is provided here to clarify the record.

Claim Objections
Claim 46 is objected to because of the following informalities:  the claim recites “reduction or elimination consumption of foods” rather than “reduction or elimination of consumption of foods”.  Appropriate correction is required.

Claim 46 is objected to because of the following informalities:  the preamble of the claim is drawn to a method for “assessing risk for gastric cancer in a subject”. The last step of the claim is subjecting the subject who has an increased risk for gastric cancer to one of the three recited processes. It is suggested the preamble of the claim be amended to align with the scope of the claim which further includes the amended “subjecting” step.  For the example, the claim be amended to recite “A method for treating a subject with an increased risk for gastric cancer”. Appropriate correction is required.

Claim 46 is objected to because of the following informalities:  the claim recites an extraneous “and” after step (c).  Appropriate correction is required.
Claim Interpretation
	Claim 46 requires a step of “comparing the number of methylated CpGs from step (b) with the number of methylated CpGs in the genomic sequence from a non-cancer sample of the same type and processed through steps (a) and (b)”. The step is interpreted as the non-cancer sample is a non-cancerous sample of stomach mucosa, plasma or serum and the non-cancer sample and requires a step of processing the non-cancer sample through steps (a) and (b) of the claim.
	The claim implicitly requires observing more methylated CpGs in SEQ ID NO: 5 or a fragment of SEQ ID NO: 5 having at least 5 CpGs in order to carry out step (d), which requires determining the subject as having an increased risk for gastric cancer compared with a healthy subject not diagnosed with gastric cancer.
	The claim requires a step of subjecting the subject who is determined as having an increased risk for gastric cancer to at least one of the recited processes. The step is required because (1) the claim requires determining the subject is at increased risk of gastric cancer in the performance of a step (d) and (2) the step is a positively recited active method step.
	Methods in which the subject is determined to not have an increased risk for gastric cancer or not subjected to one of the recited processes is outside of the scope of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exceptions without significantly more.
The claim(s) recite(s) abstract ideas in the form of:
“determining number of methylated CpGs in a genomic sequence, which is SEQ ID NO: 5 or a fragment thereof comprising at least 5 CpGs” (claim 51) – a mental step encompassing the evaluation of data; 
 “comparing the number of methylated CpGs from step (b) with the number of methylated CpGs in the genomic sequence from another gastric cancer sample of the same type obtained from a second gastric cancer patient and processed through steps (a) and (b)” (claim 51) – a mental step encompassing making a judgment about data and a mathematical concepts encompassing determining which data set has more of a particular member, i.e. methylated CpGs;
“determining the first patient…as having an increased likelihood of mortality from gastric cancer compared with the second gastric cancer patient” (claim 51) – a mental step encompassing evaluating, making a judgment or observation about a subject.
The claims further include a natural phenomenon that is the link between the amount of methylation in SEQ ID NO: 5 and different risks associated with gastric cancer.
This judicial exception is not integrated into a practical application because the steps do not improve the function of a computer or to any other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition, use a particular machine, transform a particular article to a different state or thing and 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements are treating DNA from a sample with an agent that differentially modifies methylated and unmethylated DNA is routine in the field as it encompasses well-known techniques like bisulphite treatment which has been used for decades. The instant specification acknowledges that such methods are well-known in the art as stated in paragraph 108.
Furthermore, even if the step of “determining the number of methylated CpGs in a genomic step” was construed as requiring a tangible step of performing an assay, the step broadly encompasses the use of well-known and commercially available arrays routinely used in the field as described in the instant specification.
Regarding the amendments to claim 51 requiring the use of primers set forth in SEQ ID NO: 9 and 10, it is noted that the specification states the primers used were previously published and used in the field (p. 180). It is also noted that the region amplified and targeted by SEQ ID NO: 9 and 10, i.e. SEQ ID NO: 5, is a region that has been previously studied as demonstrated by the primers used by Okamoto (Gut. 2012. 61:392-401 and Supplementary materials). The claimed primers have been known since 2012, making the primers not the inventive feature of claims 51-55.
Response to the traversal of the 101 rejections
	The Remarks argue that the Examiner has not indicated that the use of primers comprising SEQ ID NOs: 9 and 10 was known and that the claims are not merely conventional, routine or well-known (p. 6).
	The arguments have been fully considered but are not persuasive. The specification admits that the primer having the sequences of SEQ ID NOs: 9 and 10 were known in the field and used previously. Furthermore, the region of the REC8 that is of interest in the present claims has previously known to be of interest as demonstrated by Okamoto and Kondo (previously cited). The design and use of primers and the use of known primers represents routine and conventional process used in the context of analyzing the methylation of REC8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (Oncogene. 2017. 36:182-193; published on 5/23/2016; cited on the 6/17/2019 IDS) as evidenced by Zhao (Cancer. 2013. 119:304-312; cited on the 8/6/2019 IDS).
The following rejections have been modified in view of the amendments to the claims.
Regarding claims 51-54, Yu teaches treating DNA from patients with EBV(+) and EBV(-) gastric cancer samples and normal mucosa with an agent that differentially modifies methylated and unmethylated DNA (p. 191, Human samples and Bisulfite genomic sequencing; and p. 183, REC8 was downregulated in GC cells by promoter methylation), determining the number of methylated CpGs (p. 191, Bisulfite genomic sequencing) and compare the number of CpGs methylated between the patients with EBV(+) and EBV(-) gastric cancer (Fig. 2 and Fig. 3).
The primers used in the amplification process are those disclosed in Zhao. The REC8 primers disclosed in Zhao have the sequences disclosed in present SEQ ID NO: 9 and 10. The sequence analyzed by Yu is of Rec8 and used primers as described above. Thus, Yu and the instant specification analyzed the same region of Rec8 (i.e. SEQ ID NO: 5) because they used the same primers. The region includes at least 10 CpGs.
The subject with more methylated CpGs in the sample is determined at being at more risk of increased likelihood of mortality (Abstract; p. 187, Fig. 2 and Fig. 3).
Regarding claim 55, Yu teaches the treating process includes amplification using the above mentioned primers, which consist of SEQ ID NOs: 9 and 10 (p. 191, Bisulfite genomic sequencing) as evidenced by Zhao

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 46-50 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Oncogene. 2017. 36:182-193; published on 5/23/2016; cited on the 6/17/2019 IDS).
The following rejections are new rejections necessitated by the amendments to the claims.
Regarding claims 46-49 and 56, Yu teaches treating a DNA sample from a gastric cancer sample with an agent that differentially modifies methylated and unmethylated DNA (p. 191, Human samples and Bisulfite genomic sequencing), determining the number of methylated CpGs (p. 191, Bisulfite genomic sequencing) and 
The subject with more methylated CpGs in the sample is determined to be at more risk of gastric cancer, for example EBV(+) gastric cancer (Abstract; p. 187 and Fig. 2).
The sequence analyzed by Yu is of Rec8 and used primers that were used in a previous study by Zhao (Cancer. 2013. 119:304-312; cited on the 8/6/2019 IDS). It is noted that the instant specification used the primers from the same reference as stated in paragraph 180. Thus, Yu and the instant specification analyzed the same region of Rec8 (i.e. SEQ ID NO: 5) because they used the same primers. The region includes at least 10 CpGs or at least 15 CpGs.
Regarding claim 50, Yu teaches the treating process includes amplification (p. 191, Bisulfite genomic sequencing).
While Yu teaches the above steps, Yu does not explicitly teach subjecting a subject at risk of gastric cancer to reduction or elimination of consumption of foods preserved by drying, smoking, salting or pickling, regular screening/examination by endoscopy or testing for infection by Helicobacter pylori.
However, it is would have been prima facie obvious to the ordinary artisan at the time of invention to have further subjected a patient at risk of gastric cancer to examination with an endoscopy. One would have been motivated to make such an examination because it routinely carried out to detect the presence of gastric cancer.

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Oncogene. 2017. 36:182-193; published on 5/23/2016; cited on the 6/17/2019 IDS) as applied to claim 46 above, and in further view of Leung (British Journal of Cancer. 2005. 92:2190-2194).
Regarding claim 57, the teachings of Yu render obvious embodiments of claim 46 as required by claim 57 as noted above.
Yu does not specifically teach the use of a plasma or serum sample.
However, at the time of filing the use of serum samples for the analysis of methylation markers of gastric cancer were well-known as demonstrated by Leung.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Yu by replacing the tissue samples with serum samples described by Leung. One would have been motivated to make such a modification as the serum samples may be collected in a noninvasive manner (p. 2190) and it represents a convenient and simple test in the context of gastric cancers (p. 2194).
Response to the traversal of the Rejections over Yu
	The Remarks argue the Yu reference is a publication by the inventors themselves and a rule 132 declaration signed by the inventors has been submitted (p. 8).
	The arguments have been fully considered but are not persuasive. A declaration to overcome a 102(a)(1) rejection must be filed under 37 CFR 1.130. See MPEP 2153.01(a). In the present application, the declaration was improperly filed under rule 132.

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634